DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5 & 12-17 in the reply filed on 4/11/2022 is acknowledged.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shading layer, gate layer, insulating layer and active layer” (claims 4 & 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
4.	The claims are objected because of the following reasons: 
	Re claim 13, line 2: after “grooves” insert --plurality of minor holes--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 1 cites “a light-sensitive layer disposed on a side surface of the base layer away from the substrate…comprises a photo-etching compensation pattern layer disposed between the substrate and the base layer” is not clear. Based on the claimed language, the light-sensitive layer and photo-etching compensation pattern layer are two separated layers, one formed on the base layer away from the substrate and one formed between the base layer and the substrate. Fig. 11 clearly shows light-sensitive layer 124 & compensation pattern layer 121 formed in different steps. Hence, Applicant is suggested to revise the claim to separate these layers instead. 
	Claim 17 recites the limitation "the light-sensitive layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear when and how the light-sensitive layer is formed. 
	For best understand and examination purpose, the claim will be considered based on disclosure of the specification, Fig. 11 and/or any applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 5, 12-14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0303426).
	Re claim 1, Li teaches, Fig. 4, [0039, 0041, 0042 & 0044], a photo-etching compensation structure of an array substrate, comprising: 
-a substrate (110); 
-a base layer (140) disposed on a side surface of the substrate (110); and 
-a light-sensitive layer (PR 160) disposed on a side surface of the base layer (140) away from the substrate (100), wherein the light-sensitive layer comprises a photo-etching compensation pattern layer (120) disposed between the substrate (100) and the base layer (140), the photo-etching compensation pattern layer comprises a plurality of compensation patterns (121a, b) distributed in an array arrangement, and the compensation patterns (121a, b) change a thickness of the base layer (thickness of 140 varies) along a thickness direction of the substrate (110), thereby making a thickness of the light-sensitive layer (160b) in an area corresponding to the compensation patterns (121a, b) less than a thickness of the light-sensitive layer (160b) in a corresponding area around the compensation patterns (121a, b).

    PNG
    media_image1.png
    294
    588
    media_image1.png
    Greyscale

Re claim 2, Li teaches the compensation patterns (121a, b) are formed between the substrate (110) and the base layer (140) by a photo-etching process (*).
(*) The limitation "a photo-etching process" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 3, Li teaches the photo-etching compensation pattern layer (120) is an amorphous silicon semiconductor layer, an insulating layer, or a metal conductive layer (e.g. metal layer) [0039].
Re claim 5, Li teaches a layer (pattern of 160) to be manufactured is disposed on the side surface of the base layer (140) away from the substrate (110), and the light-sensitive layer (160) is configured to form a photo-etching pattern during a process (e.g. etching) of forming a pattern of the layer to be manufactured (*) (Fig. 4, [0041, 0044]). 
(*) The limitation "during a process of forming a pattern of the layer to be manufactured" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 12, Li teaches, Fig. 7 or 9, [0039, 0045], an array substrate, comprising: 
-a substrate (110); 
-a base layer (140) formed on a side surface of the substrate (110), wherein a photo-etching compensation pattern layer (120) is formed on the base layer (140) and comprises a plurality of compensation patterns (121a, b) disposed in an array arrangement, and the compensation patterns (121a, b) are disposed between the base layer (140) and the substrate (110); and 
-a wiring layer (131) formed on a side surface of the base layer (140) away from the substrate (110), wherein a pattern formed from the wiring layer (131) comprises a plurality of grooves or a plurality of minor holes (space/gap 132 between 131), the grooves or the minor holes form a plurality of interval areas for spacing patterns, and the compensation patterns (121a, b) respectively correspond to the interval areas for spacing patterns along a thickness direction of the substrate (110).

    PNG
    media_image2.png
    236
    574
    media_image2.png
    Greyscale

Re claim 13, Li teaches widths of the compensation patterns (121a, b) are greater than or equal to widths of the grooves (space 132 between 131) along a horizontally extending direction of the compensation patterns (Fig. 7). 
Re claim 14, Li teaches the compensation patterns (121a, b) are formed between the substrate (110) and the base layer (140) by a photo-etching process (*).
(*) The limitation "a photo-etching process" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 15, Li teaches the photo-etching compensation pattern layer (120) is an amorphous silicon semiconductor layer, an insulating layer, or a metal conductive layer (e.g. metal layer) [0039].
Re claim 17, Li teaches a layer (pattern of 160) to be manufactured is disposed on the side surface of the base layer (140) away from the substrate (110), and the light-sensitive layer (160) is configured to form a photo-etching pattern during a process (e.g. etching) of forming a pattern of the layer to be manufactured (Fig. 4, [0041, 0044]). 
(*) The limitation "during a process of forming a pattern of the layer to be manufactured" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kang et al. (US 2009/0026463). 
The teachings of Li have been discussed above. 
Re claims 4 & 16, Li teaches display panel, but does not explicitly teach the base layer comprises a plurality of structures of the array substrate comprising a shading layer, a gate layer, an insulating layer, and an active layer.
Kang teaches, Fig. 3, a plurality of structures of the array substrate comprising a shading layer (200), a gate layer (GE), an insulating layer (150), and an active layer (120) [0053-0054].
As taught by Kang, one of ordinary skill in the art would utilize the above teaching to obtain a plurality of structures of the array substrate as claimed, because these features are known and essentials features display devices, and it aids in achieving completed array substrate(s) for the display devices.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kang in combination Li due to above reason. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/29/22